Citation Nr: 0411529	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  01-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder.

2.  Entitlement to service connection for anemia, claimed as 
a blood condition.

3.  Entitlement to service connection for weight loss.

4.  Entitlement to service connection for bad eyesight.

5.  Entitlement to service connection for a skin condition.

6.  Entitlement to service connection for a kidney disorder.

7.  Entitlement to service connection for a neurological 
disorder of the feet.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to February 
1975, and again from November 1990 to June 1991, including a 
tour of duty in the Southwest Asia theater of operations from 
January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits here sought 
on appeal as well as entitlement to nonservice-connected 
pension benefits.  The Board first considered the veteran's 
appeal in July 2001, but remanded the matter for additional 
development and compliance with the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)).

In a May 2003 rating decision, the RO granted entitlement to 
nonservice-connected pension benefits.  The remainder of the 
issues on appeal are properly returned to the Board for 
further appellate consideration.  A review of the record 
shows, however, that the issues of entitlement to service 
connection for anemia, bad eye sight, a skin condition, a 
kidney disorder, and a neurological disorder of the feet must 
again be remanded and will be addressed in the REMAND section 
of this decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hypertension and a hypertensive 
cardiovascular disease that had its onset during service.

3.  The veteran does not have a current weight loss 
disability.


CONCLUSIONS OF LAW

1.  Hypertension and a hypertensive cardiovascular disease 
were incurred during active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  Weight loss was not incurred in, caused or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board notes at the outset of this decision that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed immediately below, that the development of 
the claims addressed here on appeal has proceeded in 
accordance with the law and regulations. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. Section 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
November 2000, but the VCAA notice was not given to the 
veteran until April 2003.  The Board, however, finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.   

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every similar case for the purpose of having the AOJ 
provide a pre-initial adjudication notice.  The only way the 
AOJ could provide such a notice would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result and, as such, it is not a reasonable 
construction of Section 5103(a).  Additionally, there is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court because otherwise it would not have 
taken "due account of the rule of prejudicial error" in 
reviewing the Board's decision.  See 38 U.S.C. § 7261(b)(2); 
see also Conway v. Principi, 535 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. Section 7104(a), all questions in a 
matter which are subject to decision by the Secretary under 
38 U.S.C. Section 511(a) shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially because 
an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  That said, there is 
simply no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  Similarly, 
a claimant is not compelled under 38 U.S.C. Section 5108 to 
proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  The VCAA 
requires that the duty to notify is satisfied and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect in the timing of the 
VCAA notice was harmless error.  Although the notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and the content of the notice fully complied 
with the requirements of 38 U.S.C. Section 5103(a) and 
38 C.F.R. Section 3.159(b).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, the Board finds that it 
is not prejudicial error to decide this appeal at this time.  

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in April 2003 and again in a more detailed 
letter dated in July 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The notice letters stated that (1) the 
evidence needed to substantiate the veteran's claims was, 
among other things, evidence that the veteran currently had a 
disability related to an inservice injury or disease, (2) VA 
would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini indicated 
that there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on the claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to the 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the veteran sufficient, but the 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence, 
affording him physical examinations, and requesting that a 
medical opinion be rendered as to the etiology of his current 
disabilities.  It appears that all known and available 
medical records relevant to the issues addressed here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran stated in June 2003 
and again in August 2003 that he did not have any additional 
evidence to submit.  The veteran was given an opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.  He has, however, actively participated in 
the development of his claims on appeal.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The evidence of record shows that the veteran had borderline 
hypertension during both periods of active service.  In 
January 1993, his blood pressure was recorded as 172/116 and 
a diagnosis of hypertension was rendered.  Although he is 
treated with medication on a regular basis, the veteran 
currently maintains a diagnosis of hypertension.  Treatment 
records also show clinical testing consistent with mild 
cardiomegaly.  


Service medical records do not contain any complaints of or 
treatment for weight loss and/or a disability resulting from 
weight loss.  There is no medical evidence of current weight 
loss.  Treatment records do, however, include the diagnosis 
of obesity, with weight maintained around 230 pounds.  At a 
June 2000 VA examination, the veteran complained of one 
period of weight loss having occurred in 1999.

The veteran underwent VA examination in November 2001 and 
denied having any history of weight loss.  He related, among 
other things, taking medication on a regular basis for 
hypertension.  The examiner performed a complete examination 
of the veteran, performed clinical testing, and thoroughly 
reviewed the veteran's claims folder, including service 
medical records and post-service treatment records.  A 
diagnosis of hypertensive cardiovascular disease with mild 
cardiomegaly was rendered and the examiner opined that the 
veteran's hypertension and hypertensive cardiovascular 
disease had onset during the veteran's active service and 
were related thereto.  The examiner did not find that the 
veteran had any disability due to weight loss.

Given the evidence as outlined above, the Board finds that 
the veteran's hypertension and hypertensive cardiovascular 
disease were incurred during active service and his appeal 
with respect to his claim of entitlement to service 
connection for a cardiac disorder is granted based on the 
medical evidence showing inception of the disability during 
service and the medical opinion linking the current 
disability to active service.  His claim regarding weight 
loss, however, must be denied as there is no evidence of 
current disability.  Relating that weight was lost at one 
time approximately eight years follow service with no 
residuals and no current weight loss simply is not sufficient 
upon which to find that a current disability exists for which 
VA compensation benefits may be granted.  Absent evidence of 
current disability, entitlement to service connection for 
weight loss is denied.




ORDER

Service connection for hypertension and a hypertensive 
cardiovascular disease is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Service connection for weight loss is denied.


REMAND

A review of the claims folder reveals that the claims 
remaining on appeal were considered by the Board and remanded 
for additional development in July 2001.  Among other things, 
the Board requested that a medical examination be performed 
and that the examiner render an opinion as to the etiology of 
each diagnosed disability.  

The veteran underwent VA examination in November 2001 and the 
examiner performed a thorough review of the record and 
examination of the veteran.  The examiner also submitted a 
very detailed examination report outlining each of the 
veteran's disabilities.  He rendered an opinion as to the 
etiology of the veteran's hypertension and hypertensive 
cardiovascular disease, but neglected to include a similar 
opinion with respect to the diagnosed proteinuria, 
hypochromic microcytic anemia, peripheral neuropathy of the 
lower extremities, eczematous skin with hyperpigmentation, 
and keloid lesions of the scalp.  Furthermore, there is no 
evidence of the veteran's eye conditions being re-examined 
with etiology considered.

Treatment records obtained since the November 2001 VA 
examination show continued complaints of the veteran's 
various disabilities.  They do not, however, contain medical 
opinions as to the etiology of each diagnosed disability.


The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  38 U.S.C.A. § 303 (West 1991). 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Given the evidence as outlined above and the Board's duty to 
ensure that all of its prior requests made upon remand have 
been performed, the Board finds that it must again remand 
this matter for additional development.  Specifically, the 
disabilities underlying the veteran's claims remaining on 
appeal must be reviewed by a medical professional in an 
effort to determine the etiology of each diagnosed 
disability.

Therefore, this matter is REMANDED for the following action:

1.	The RO should return the veteran's 
claims folder to the medical examiner 
who performed the thorough VA 
examination in November 2001 and 
request that he render an opinion as 
to the etiology of each diagnosed 
disability, specifically, proteinuria, 
hypochromic microcytic anemia, 
peripheral neuropathy of the lower 
extremities, eczematous skin with 
hyperpigmentation, and keloid lesions 
of the scalp.  The examiner should be 
requested to state whether it is at 
least as likely as not that each 
disability began during service or as 
a consequence of active service, 
noting that the veteran asserts that 
some of his complaints began 
subsequent to service in Southwest 
Asia during the Persian Gulf War.  If 
the November 2001 examiner is not 
available or determines that a 
physical examination of the veteran is 
required, the RO should schedule such 
an examination.  The examiner should 
again be advised that review of the 
claims folder and service medical 
records is required.  

2.	The RO should schedule the veteran for 
an examination with the appropriate 
specialist to determine the nature of 
his current eye disabilities.  The 
examiner is requested to review the 
claims folder, including the veteran's 
service medical records and post-
service treatment records, and render 
an opinion as to whether it is at 
least as likely as not that any 
diagnosed eye disability had its 
inception during service and/or is a 
consequence of the veteran's period of 
active service, including service in 
the Southwest Asia theater of 
operations during the Persian Gulf 
War.

3.	The veteran is hereby notified that it 
is his responsibility to report for 
the examination and to cooperate in 
the development of the case, and that 
the consequences of failure to report 
for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

4.	When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



